Moyer, C.J.,
dissenting.
{¶ 19} I respectfully dissent from the majority decision in regard to the sanction imposed on respondent. In reviewing respondent’s actions, I see a troubling pattern of dishonesty. He abused the trust of his employer and a hotel owner on multiple occasions to further his own selfish needs. He delayed opportunities to repay the injured parties for several months, to the point that the police were called to resolve the matter. Even at that late stage, he further prolonged the proceedings by giving a police detective a check that was not supported by sufficient funds. Despite the fact that he pleaded guilty to two *22fourth-degree felony charges, theft and misuse of a credit card, he has refused to acknowledge that his conduct was wrongful.
James M. Campbell and Joseph C. McLeland, for relator.
Cornell P. Carter, pro se.
{¶ 20} These serious ethical violations warrant a stricter sanction than the partially stayed suspension ordered by the majority. I would therefore impose a two-year suspension from the practice of law, with no time stayed.
O’Connor and Cupp, JJ., concur in the foregoing opinion.